      Case 5:19-cv-00464-RH-MJF Document 25 Filed 03/31/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     PANAMA CITY DIVISION

MARITZA PEREZ OVANDO, et al.,
             Plaintiffs,
v.                                                 Case No. 5:19-cv-464-RH/MJF
RAFAEL BARAJAS,
          Defendant.
___________________________/
                                   JUDGMENT

      The parties are ordered to comply with their settlement agreement. The court

retains jurisdiction to enforce the order to comply with the settlement agreement.

All claims in this case are voluntarily dismissed with prejudice under Federal Rule

of Civil Procedure 41.




                                       JESSICA J. LYUBLANOVITS,
                                       CLERK OF COURT

March 31, 2020                         s/ Jeremy Wright
DATE                                   Deputy Clerk
